Bloodwokth, J.
1. In a suit against a railroad company for personal injuries, where the plaihtiif’s sole contention was that the alleged injury resulted from the failure of the defendant company to have a fire in its waiting-room during cold weather, and “ it affirmatively appeared that the damage complained of was not caused either ‘ by the running of the locomotive or cars, or other machinery of such company,’ or by some person in its employment and service,” it was erroneous to charge that after the plaintiff has shown “that she was a passenger and that she was injured and damaged, then the presumption arises that the company or the defendants were negligent,” and that “ when she has carried the burden, stopping there,— that is, shown that she was a passenger, injured and damaged, — the burden of the case would then shift to the defendant.” The above charge being given on vital and material questions of law in the instant case, and the verdict for the plaintiff not being demanded by the evidence, it requires the grant of a new trial. Savannah, Fla. & Western Ry. Co. v. Flaherty, 110 Ga. 335 (1, 3) (35 S. E. 677); Civil Code (1910), § 2780.
2. The errors complained of in the other grounds of the motion probably will not recur on another trial of the case, and need not be discussed.

Judgment reversed.


Broyles, C. J., and Luke, J., concur.

E. P. & J. Cecil Davis, Miles W. Jjewis, for plaintiff in error.
Hill & Adams, L. D. McGregor, contra.